Exhibit 10.2

Execution Version

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as of
July 21, 2017 (but effective as of June 30, 2017), is by and among TEAM, INC., a
Delaware corporation (the “Borrower”), the Guarantors (as defined in the Credit
Agreement referenced below), the banks listed as Lenders on the signature pages
hereof (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (in said capacity as Administrative Agent, the
“Administrative Agent”).

BACKGROUND

A.    The Borrower, the Guarantors, the Lenders, and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement, dated
as of July 7, 2015, as amended by that certain First Amendment to Credit
Agreement, dated as of December 2, 2015, that certain Second Amendment and
Commitment Increase to Credit Agreement, dated as of February 29, 2016, that
certain Third Amendment to Credit Agreement, dated as of August 17, 2016, that
certain Fourth Amendment and Limited Waiver to Credit Agreement, dated as of
December 19, 2016, and that certain Fifth Amendment to Credit Agreement, dated
as of May 5, 2017 (said Third Amended and Restated Credit Agreement, as amended,
the “Credit Agreement”; the terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement).

B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, as more fully set forth herein, and the Lenders have agreed to
amend the Credit Agreement, subject to the terms and conditions herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:

1.    AMENDMENTS.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:

“2017 Senior Convertible Notes” means the unsecured senior convertible notes of
the Borrower issued on or immediately prior to the Sixth Amendment Date that are
convertible into shares of common stock of the Borrower (or other securities or
property following a merger or other change of the common stock of the Borrower)
(and cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such common stock or such other securities).

“Accounts” has the meaning given to such term in Section 9.102 of the UCC.

“Available Borrowing Assets” means, as of any date of determination, the sum of
(a) 80% of Eligible Accounts, plus (b) 25% of Inventory, plus (c) 40% of the net
book value of property, plant and equipment of the Borrower and its Subsidiaries
on a Consolidated basis, in each case as of such date.



--------------------------------------------------------------------------------

“Available Borrowing Assets Report” means a certificate, substantially in the
form of Exhibit P, prepared and certified by a Responsible Officer of the
Borrower.

“Borrowing Availability” means, the excess, if any, of the amount by which
(a) the Available Borrowing Assets as set forth in the most recent Available
Borrowing Assets Report delivered pursuant to Section 6.02(f) exceed (b) the
Total Revolving Outstandings.

“Borrowing Availability Determination Date” means the earlier of (i) the date
that the first Available Borrowing Assets Report is delivered pursuant to
Section 6.02(f) and (ii) August 20, 2017.

“Eligible Accounts” means all Accounts of the Borrower and its Subsidiaries on a
Consolidated basis created in the ordinary course of business that are
reasonably acceptable to the Administrative Agent and satisfy the following
conditions:

(a)    The Borrower or the applicable Subsidiary has good and indefeasible title
to the Account and the Account is not subject to any Lien except Liens in favor
of the Administrative Agent;

(b)    The account debtor is not insolvent or currently the subject of any
Debtor Relief Law, and has not made an assignment for the benefit of creditors,
suspended normal business operations, dissolved, liquidated, terminated its
existence, ceased generally to pay its debts as they become due, or suffered a
receiver or trustee to be appointed for any of its assets or affairs; and

(c)    The Account is not owed by an Affiliate, employee, officer, director or
shareholder of the Borrower or any of its Subsidiaries.

“Inventory” has the meaning given to such term in Section 9.102 of the UCC.

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement, dated
as of July 21, 2017, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Sixth Amendment Date” means the date that all of the conditions of
effectiveness set forth in Section 3 of the Sixth Amendment are satisfied.

 

2



--------------------------------------------------------------------------------

(b)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Applicable Rate” means the following percentages per annum, based upon the
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Total Leverage Ratio

  Commitment
Fee   Eurocurrency Rate
for Loans and
Letters of Credit   Base
Rate for
Loans I   Less than 1.25 to 1.00   0.200   1.250   0.250 II   Greater than or
equal to 1.25 to 1.00 but less than 2.00 to 1.00   0.250   1.500   0.500 III  
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00   0.300   1.750
  0.750 IV   Greater than or equal to 2.75 to 1.00 but less than 3.50 to 1.00  
0.350   2.000   1.000 V   Greater than or equal to 3.50 to 1.00 but less than
4.00 to 1.00   0.400   2.250   1.250 VI   Greater than or equal to 4.00 to 1.00
but less than 4.50 to 1.00   0.450   2.500   1.500 VII   Greater than or equal
to 4.50 to 1.00   0.500   3.000   2.000

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered for any
Fiscal Quarter pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section 6.02(b), then Pricing Level VII shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Administrative Agent. Notwithstanding the foregoing, (a) the Applicable Rate in
effect from and after June 30, 2017 through and including the date the
Compliance Certificate for the Fiscal Quarter ending June 30, 2017 is delivered
pursuant to Section 6.02(b) shall be Pricing Level VII and (b) until such time
as a Compliance Certificate is delivered pursuant to Section 6.02(b) that
indicates that the Senior Secured Leverage Ratio is less than or equal to 3.00
to 1.00, (i) the Eurocurrency Rate for Loans and Letters of Credit and the Base
Rate for Loans set forth above shall each be increased by 0.750% and (ii) the
Commitment Fee set forth above shall be increased by 0.250% from the then
existing Pricing Level.

In the event that any financial statement delivered pursuant to Section 6.01(a)
or 6.01(b) or any Compliance Certificate delivered pursuant to Section 6.02(b)
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined using the Pricing Level
applicable for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the

 

3



--------------------------------------------------------------------------------

Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
any provision of this Agreement to payment of any Obligations hereunder at the
Default Rate or under Article VIII. The obligations of the Borrower under this
paragraph shall survive termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

(c)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Permitted Debt Incurrence Date” therefrom.

(d)    The definition of “Equity Interests” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
but excluding in all cases any debt securities convertible into or referencing
any of the foregoing, including, to the extent applicable, the 2017 Senior
Convertible Notes.

(e)    The proviso in the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

provided that the aggregate amount for any cash fees, expenses, charges and
costs that are included in clauses (i) and (j) with respect to any period of
four consecutive Fiscal Quarters (A) through and including September 30, 2017,
shall not exceed $30,000,000 for such period, (B) thereafter and through and
including December 31, 2017, shall not exceed $25,000,000 for such period,
(C) thereafter and through and including December 31, 2018, shall not exceed
$16,000,000 for such period, and (D) thereafter, shall not exceed 3% of
Consolidated EBITDA for such period, in each case as approved by the
Administrative Agent in writing, provided further that the aggregate amounts set
forth in clauses (A), (B) and (C) above shall exclude up to $7,000,000 in
restructuring expenses incurred by the Borrower or any Subsidiary in connection
with any reduction in force

(f)    The definition of “Financial Covenants” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Financial Covenants” means the financial covenants set forth in clauses (a),
(b) and (c) of Section 7.13.

 

4



--------------------------------------------------------------------------------

(g)    Clause (b) of the definition of “Net Cash Proceeds” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

(b)    with respect to the issuance of Indebtedness pursuant to Section 7.03(f),
the excess of (i) the sum of the cash and cash equivalents received by the
Borrower in connection with such issuance over (ii) reasonable underwriting
discounts and commissions, and other reasonable and customary out-of-pocket
expenses, incurred by the Borrower in connection therewith.

(h)    The definition of “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending the penultimate sentence thereof
to read as follows:

The Revolving Commitment of all of the Revolving Lenders as of the Sixth
Amendment Date shall be $300,000,000.

(i)    The first sentence of Section 2.01(b) of the Credit Agreement is hereby
amended to read as follows:

Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrower, in Dollars or in one or more Alternative Currencies, from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (ii) the Revolving Exposure of any Lender shall not exceed such
Revolving Lender’s Revolving Commitment, (iii) the aggregate Outstanding Amount
of all Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, and (iv) from and after the Borrowing
Availability Determination Date until such time as a Compliance Certificate is
delivered pursuant to Section 6.02(b) that indicates that the Senior Secured
Leverage Ratio is less than or equal to 2.50 to 1.00, the Borrowing Availability
shall not be less than zero.

(j)    The first sentence of Section 2.03(a)(i) of the Credit Agreement is
hereby amended to read as follows:

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Revolving Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (x) the Revolving Exposure of any Revolving Lender shall not exceed
such Revolving Lender’s Revolving Commitment, (y) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) from and
after the Borrowing Availability Determination Date until such time as a
Compliance Certificate is delivered pursuant to Section 6.02(b) that indicates
that the Senior Secured Leverage Ratio is less than or equal to 2.50 to 1.00,
the Borrowing Availability shall be greater than zero.

 

5



--------------------------------------------------------------------------------

(k)    The third sentence of Section 2.04(a) of the Credit Agreement is hereby
amended to read as follows:

During the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the Applicable Revolving Percentage
of the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Revolving
Facility at such time, (B) the Revolving Exposure of any Revolving Lender at
such time shall not exceed such Lender’s Revolving Commitment, and (C) from and
after the Borrowing Availability Determination Date until such time as a
Compliance Certificate is delivered pursuant to Section 6.02(b) that indicates
that the Senior Secured Leverage Ratio is less than or equal to 2.50 to 1.00,
the Borrowing Availability shall be greater than zero, (ii) the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.

(l)    The first sentence of Section 2.05(a)(ii)(A) of the Credit Agreement is
hereby amended to read as follows:

Upon the incurrence or issuance of any Indebtedness pursuant to Section 7.03(f),
the Borrower shall prepay an aggregate principal amount of Loans of no less than
100% of Net Cash Proceeds received therefrom concurrently with the receipt of
such Net Cash Proceeds by the Borrower less the amount of Equity Interest
Repurchases permitted to be made pursuant to Section 7.06(d) with any proceeds
from such issuance.

(m)    Section 2.05 of the Credit Agreement is hereby amended by adding a new
clause (f) thereto to read as follows:

(f)    From and after the Borrowing Availability Determination Date, until such
time as a Compliance Certificate is delivered pursuant to Section 6.02(b) that
indicates that the Senior Secured Leverage Ratio is less than or equal to 2.50
to 1.00, if for any reason the Total Revolving Outstandings at any time exceed
the lesser of (i) the Available Borrowing Assets and (ii) the Revolving Facility
at such time, the Borrower shall immediately prepay Revolving Loans, Swingline
Loans and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess.

 

6



--------------------------------------------------------------------------------

(n)    Section 2.09(b) of the Credit Agreement is hereby amended by adding a new
clause (iii) thereto to read as follows:

(iii)    The Borrower shall pay to the Administrative Agent for the account of
each Lender executing the Sixth Amendment on the last Business Day of September
2017 an amount in immediately available funds equal to the product of (A) 0.30%
and (B) such Lender’s Revolving Commitment on such date.

(o)    Article V of the Credit Agreement is hereby amended by adding a new
Section 5.31 to the end thereof to read as follows:

Section 5.31    Borrower ERISA Representations. The Borrower represents and
warrants as of the Sixth Amendment Date that the Borrower is not and will not be
(a) an employee benefit plan subject to Title I of ERISA; (b) a plan or account
subject to Section 4975 of the Code; (c) an entity deemed to hold “plan assets”
of any such plans or accounts for purpose of ERISA or the Code; or (d) a
“governmental plan” within the meaning of ERISA.

(p)    Section 6.02 of the Credit Agreement is hereby amended by (i) deleting
“and” after subsection (e) thereof, (ii) relettering subsection (f) thereof as
subsection “(g)” and (iii) adding a new subsection (f) thereto to read as
follows:

(f)    no later than twenty (20) days after the last day of each calendar month
(commencing with the month ended July 31, 2017), an Available Borrowing Assets
Report until such time, if any, that the Borrower has delivered a Compliance
Certificate pursuant to Section 6.02(b) which indicates that the Senior Secured
Leverage Ratio is less than or equal to 2.50 to 1.00, provided, that if such
20th day is not a Business Day, the Available Borrowing Base Assets Report shall
be required to be delivered on or before the succeeding Business Day; and

(q)    Section 7.03(f) of the Credit Agreement is hereby amended to read as
follows:

(f)    (i) so long as there exists no Default after giving effect to such
transaction, the 2017 Senior Convertible Notes and replacements or refinancings
thereof containing terms and provisions reasonably acceptable to the
Administrative Agent and (ii) so long as there exists no Default immediately
before and after giving effect to such transaction, (A) the Permitted Notes and
(B) unsecured Indebtedness not otherwise permitted in clauses (a) through
(e) above (and replacements or refinancings thereof) and containing terms,
covenants and provisions no more restrictive than this Agreement and having no
scheduled amortization or mandatory prepayments prior to the Maturity Date;

(r)    Section 7.06 of the Credit Agreement is hereby amended to read as
follows:

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:

(a)    each Subsidiary may make Dividends to the Borrower and to Guarantors
(and, in the case of a Restricted Payment by a non-wholly-owned Subsidiary, to
the Borrower and any Guarantor and to each other owner of Equity Interest of
such Subsidiary on a pro rata basis based on their relative ownership
interests);

 

7



--------------------------------------------------------------------------------

(b)    the Borrower and each Subsidiary may declare and make Dividends payable
solely in the common stock or other common Equity Interests of such Person;

(c)    the Borrower and each Subsidiary may make Equity Interest Repurchases
with the proceeds received from the substantially concurrent issue of new shares
of its common stock;

(d)    to the extent constituting a Restricted Payment or an obligation to
declare or make a Restricted Payment, the Borrower may declare and make
Restricted Payments in respect of, and otherwise perform its obligations under,
the 2017 Senior Convertible Notes or any Equity Interests issued upon the
conversion of the 2017 Senior Convertible Notes (including, for the avoidance of
doubt and without limitation, making payments of interest and principal thereon,
making payments due upon the required or voluntary repurchase thereof and/or
making any payments and deliveries due upon the conversion thereof), provided
that with respect to any Restricted Payment made in cash (other than cash in
lieu of fractional shares and other than making regularly scheduled payments of
interest and principal with respect to the 2017 Senior Convertible Notes)
pursuant to this Section 7.06(d), (i) no Default exists immediately before and
after giving effect to any such Restricted Payment and (ii) at the time of such
Restricted Payment, after giving pro forma effect to such Restricted Payment,
the Borrower shall be in compliance with the Financial Covenants as of the most
recently ended Fiscal Quarter of the Borrower;

(e)    the Borrower may make Equity Interest Repurchases to its stockholders in
an aggregate amount up to $50,000,000 with the Net Cash Proceeds of the 2017
Senior Convertible Notes, provided, (i) with respect to any such Equity Interest
Repurchase made on the date of the issuance of the 2017 Senior Convertible
Notes, after giving effect to such Equity Interest Repurchase no Default exists
or would result therefrom, (ii) with respect to any such Equity Interest
Repurchase made after the date of the issuance of the 2017 Senior Convertible
Notes, before and after giving effect to such Equity Interest Repurchase no
Default exists or would result therefrom, and (iii) after giving pro forma
effect to any such Equity Interest Repurchase, (A) the Borrower shall be in
compliance with each of the Financial Covenants and (B) Liquidity will be at
least $15,000,000; and

(f)    the Borrower may make other Equity Interest Repurchases and declare or
pay cash Dividends to its stockholders, provided, (i) before and after giving
effect to such proposed action, no Default exists or would result therefrom, and
(ii) after giving pro forma effect to any such proposed action, (A) the Borrower
shall be in compliance with each of the Financial Covenants as of the most
recently ended Fiscal Quarter of the Borrower, (B) Liquidity will be at least
$15,000,000 and (C) the Total Leverage Ratio as of the most recently ended
Fiscal Quarter of the Borrower is less than 2.50 to 1.00; provided, however,
notwithstanding clause (C) immediately preceding, if the Total Leverage Ratio as
of the most recently ended Fiscal Quarter of the Borrower is greater than or
equal to 2.50 to 1.00 and the Total Leverage Ratio on a pro forma basis after
giving effect to the proposed Equity Interest Purchase and payment of cash
Dividends is less than or equal to 4.00 to 1.00, Equity Interest Purchases and
declaration and payment of cash Dividends may be made, provided that such Equity
Interest Purchases and payment of cash Dividends that may be made during all
such times that such conditions are in effect shall not exceed $50,000,000 in
aggregate amount.

 

8



--------------------------------------------------------------------------------

(s)    Section 7.12 of the Credit Agreement is hereby amended to read as
follows:

Section 7.12    Prepayment of Indebtedness. Make any prepayment of principal or
interest on account of any Indebtedness for borrowed money or make any
repurchase thereof other than (a) the Obligations, (b) provided no Default
exists or would result from the prepayment thereof, the Indebtedness permitted
under Section 7.03(e), (c) provided (i) no Default exists or would result
therefrom and (ii) after giving pro forma effect to any such prepayment or
repurchase, the Borrower shall be in compliance with the Financial Covenants as
of the most recent Fiscal Quarter of the Borrower, the Indebtedness permitted
under Section 7.03(f), and (d) to the extent constituting a prepayment of
principal or interest on account of Indebtedness for borrowed money or a
repurchase thereof, payments or deliveries in shares of common stock (or other
securities or property following a merger or other change of the common stock of
the Borrower) and cash in lieu of fractional shares in accordance with the terms
of the 2017 Senior Convertible Notes and replacements or refinancings thereof
permitted under Section 7.03(f).

(t)    Section 7.13(b) of the Credit Agreement is hereby amended to read as
follows:

(b)    Total Leverage Ratio. The Borrower shall not permit the Total Leverage
Ratio as of the end of any Fiscal Quarter set forth below to be greater than the
ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Maximum Total Leverage
Ratio

June 30, 2017, September 30, 2017 and December 31, 2017

   N/A

March 31, 2018

   4.50 to 1.00

June 30, 2018

   4.25 to 1.00

September 30, 2018 and each Fiscal Quarter thereafter

   4.00 to 1.00

(u)    Section 7.13(c) of the Credit Agreement is hereby amended to read as
follows:

(c)    Senior Secured Leverage Ratio. The Borrower shall not permit the Senior
Secured Leverage Ratio at the end of any Fiscal Quarter set forth below to be
greater than the ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Maximum Senior Secured
Leverage Ratio September 30, 2017    4.75 to 1.00 December 31, 2017    4.25 to
1.00 March 31, 2018    3.75 to 1.00 June 30, 2018    3.25 to 1.00 September 30,
2018 and each Fiscal Quarter thereafter    3.00 to 1.00

 

9



--------------------------------------------------------------------------------

(v)    Section 8.01(e) of the Credit Agreement is hereby amended to read as
follows:

(e)    Cross-Default. (i) The Borrower, any other Loan Party or any Material
Foreign Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$7,500,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee described in the foregoing clause
(A) or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower, such other Loan Party or any Material
Foreign Subsidiary as a result thereof is greater than $7,500,000; provided,
that notwithstanding the foregoing, a conversion of the 2017 Senior Convertible
Notes shall not by itself trigger an Event of Default under this
Section 8.01(e); or

(w)    Article XI of the Credit Agreement is hereby amended by adding a new
Section 11.24 to the end thereof to read as follows:

Section 11.24    Lender ERISA Representations. Each Lender as of the Sixth
Amendment Date represents and warrants as of the Sixth Amendment Date to the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, for the benefit of the Borrower or any other Loan
Party, that such Lender is not and will not be (a) an employee benefit plan
subject to Title I of ERISA; (b) a plan or account subject to Section 4975 of
the Code; (c) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (d) a “governmental plan” within
the meaning of ERISA.

(x)    Schedule 1.01(b) of the Credit Agreement, the Commitments and Applicable
Percentages, is hereby amended to be in the form of Schedule 1.01(b) to this
Sixth Amendment, and the Revolving Commitment of each Lender is amended to be in
the amount set forth under the column “Revolving Commitment” in such
Schedule 1.01(b).

 

10



--------------------------------------------------------------------------------

(y)    Exhibit A to the Credit Agreement, the form of Assignment and Assumption,
is hereby amended to be in the form of Exhibit A to this Sixth Amendment.

(z)    Exhibit B to the Credit Agreement, the form of the Compliance
Certificate, is hereby amended to be in the form of Exhibit B to this Sixth
Amendment.

(aa)    The Available Borrowing Assets Report is hereby added to the Credit
Agreement to be in the form of Exhibit P to this Sixth Amendment.

2.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and immediately after giving effect to this Sixth Amendment:

(a)    the representations and warranties of the Borrower and each other Loan
Party contained in Article II, Article V and each other Loan Document, or which
are contained in any document that has been furnished under or in connection
herewith or therewith, are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, are true and correct in all material respects, and except that
for purposes hereof, except (x) to the extent Administrative Agent has been
previously notified of any changes in the facts on which such representations
and warranties were based in a certificate delivered to Administrative Agent
pursuant to Section 6.02(b) of the Credit Agreement, (y) the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively, and (z) any representation and warranty that by its terms is made
only as of an earlier date, is true and correct in all material respects (or in
the case of such representations and warranties that are subject to a
materiality qualification, in all respects) as of such earlier date;

(b)    no Default exists;

(c)    (i) the Borrower and each Guarantor has full power and authority to
execute and deliver this Sixth Amendment, (ii) this Sixth Amendment has been
duly executed and delivered by the Borrower and each Guarantor and (iii) this
Sixth Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and each Guarantor,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and except as rights to indemnity may be limited by federal or state
securities laws;

(d)    neither the execution, delivery and performance of this Sixth Amendment
or the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will (i) conflict with any
Organization Documents of the Borrower or any Guarantor, (ii) violate any
Applicable Law applicable to the Borrower or any Guarantor in any material
respect (other than failures to obtain governmental

 

11



--------------------------------------------------------------------------------

authorizations, make filings or provide notices, etc. which do not violate
Section 5.03 of the Credit Agreement), or (iii) conflict with any Contractual
Obligation to which the Borrower or a Guarantor is a party or affecting the
Borrower, any Guarantor or the properties of the Borrower or any of its
Subsidiaries or any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower, any Guarantor or their
property is subject, except in each case referred to in this clause (iii) for
such violations, breaches and defaults that, individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect; and

(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required to be obtained or made by (i) the Borrower as a condition to the
execution, delivery or performance by the Borrower of this Sixth Amendment or
(ii) any Guarantor as a condition to the acknowledgement by any Guarantor of
this Sixth Amendment.

3.    CONDITIONS OF EFFECTIVENESS. All provisions of this Sixth Amendment shall
be effective upon satisfaction of, or completion of, the following:

(a)    the Administrative Agent shall have received evidence satisfactory to it
that the Borrower shall have received no less than $150,000,000 in Net Cash
Proceeds from the issuance of the 2017 Senior Convertible Notes (after taking
into account the amount of any Equity Interest Repurchases made with any
proceeds from such issuance), which Net Cash Proceeds shall be concurrently
applied as required pursuant to Section 2.05(a)(ii) of the Credit Agreement;

(b)    the Administrative Agent shall have received counterparts of this Sixth
Amendment executed by Lenders comprising the Required Lenders;

(c)    the Administrative Agent shall have received counterparts of this Sixth
Amendment executed by the Borrower and acknowledged by each Guarantor;

(d)    the representations and warranties set forth in Section 2 of this Sixth
Amendment shall be true and correct;

(e)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require;

(f)    all fees and expenses of Winstead PC, counsel to the Administrative
Agent, shall have been paid in immediately available funds; and

(g)    the Administrative Agent shall have received in immediately available
funds for the account of each Lender executing this Sixth Amendment an amount
equal to the product of (a) 0.10% and (b) the sum of (i) the amount of each
Lender’s Revolving Commitment after giving effect to the reduction thereof
pursuant to this Sixth Amendment plus (ii) the outstanding principal amount of
the Term Loan owed to each Lender after giving effect to any prepayment of the
Term Loans with the proceeds of the 2017 Senior Convertible Notes referenced in
Section 3(a) above.

 

12



--------------------------------------------------------------------------------

4.    GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Sixth Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Sixth Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claim or
offsets against, or defenses or counterclaims to, its Guaranty.

5.    REFERENCE TO THE CREDIT AGREEMENT.

(a)    Upon and during the effectiveness of this Sixth Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Credit Agreement, as affected and
amended by this Sixth Amendment.

(b)    Except as expressly set forth herein, this Sixth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.

6.    COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Sixth Amendment and
the other instruments and documents to be delivered hereunder.

7.    EXECUTION IN COUNTERPARTS. This Sixth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Sixth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

8.    GOVERNING LAW; BINDING EFFECT. This Sixth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
the Administrative Agent and each Lender shall retain all rights arising under
federal law. This Sixth Amendment shall be binding upon the Borrower, the
Guarantors, the Administrative Agent and each Lender and their respective
successors and permitted assigns.

9.    HEADINGS. Section headings in this Sixth Amendment are included herein for
convenience of reference only and shall not constitute a part of this Sixth
Amendment for any other purpose.

 

13



--------------------------------------------------------------------------------

10.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SIXTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the date above written.

 

TEAM, INC. By:  

/s/ Greg L. Boane

  Greg L. Boane   Executive Vice President and Chief Financial Officer

ACKNOWLEDGED AND AGREED:

TEAM INDUSTRIAL SERVICES, INC.

TEAM INDUSTRIAL SERVICES

            INTERNATIONAL, INC.

TQ ACQUISITION, INC.

TEAM QUALSPEC, LLC

QUALSPEC LLC

FURMANITE, LLC

FURMANITE WORLDWIDE, LLC

FURMANITE AMERICA, LLC

FURMANITE OFFSHORE SERVICES, INC.

 

By:  

/s/ Greg L. Boane

  Greg L. Boane   Executive Vice President, Chief Financial Officer and
Treasurer QUEST INTEGRITY GROUP, LLC QUEST INTEGRITY USA, LLC By:  

/s/ Ted W. Owen

  Ted W. Owen   Treasurer ROCKET ACQUISITION, LLC By:  

/s/ Greg L. Boane

  Greg L. Boane   Vice President and Chief Financial Officer

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

TCI SERVICES, LLC TANK CONSULTANTS, LLC DK VALVE & SUPPLY, LLC TCI SERVICES
HOLDINGS, LLC By:  

/s/ Greg L. Boane

  Greg L. Boane   Senior Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Patrick Devitt

Name:   Patrick Devitt Title:   Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swingline Lender

By:  

/s/ Adam Rose

Name:   Adam Rose Title:   Senior Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

LENDERS:   JPMORGAN CHASE BANK, N.A.   By:  

/s/ Laurie C. Tuzo

  Name:   Laurie C. Tuzo   Title:   Managing Director

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Collis Sanders

Name:   Collis Sanders Title:   Executive Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Matt McCain

Name:   Matt McCain Title:   Senior Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Justin Lien

Name:   Justin Lien Title:   Director

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Suzannah Valdivia

Name:   Suzannah Valdivia Title:   Senior Vice President

 

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas By:  

/s/ Kenna Garinger

Name:   Kenna Garinger Title:   Relationship Manager

 

Signature Page to Sixth Amendment